

113 HR 3205 : Promoting Adoption and Legal Guardianship for Children in Foster Care Act
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 3205IN THE SENATE OF THE UNITED STATESOctober 28, 2013Received; read twice and referred to the Committee on FinanceAN ACTTo reauthorize and restructure the adoption incentives grant program, and for other purposes.1.Short titleThis Act may be cited as the Promoting Adoption and Legal Guardianship for Children in Foster Care Act.2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Adoption incentives grant programSec. 101. Extension of program through fiscal year 2016.Sec. 102. Improvements to award structure.Sec. 103. Renaming of program.Sec. 104. Limitation on use of incentive payments.Sec. 105. Increase in period for which incentive payments are available for expenditure.Sec. 106. State report on calculation and use of savings resulting from the phase-out of eligibility requirements for adoption assistance; requirement to spend 20 percent of savings on post-adoption services.Sec. 107. Preservation of eligibility for kinship guardianship assistance payments with a successor guardian.Sec. 108. Effective dates.Title II—Extension of family connection grant programSec. 201. Extension of family connection grant program.Title III—Unemployment compensationSec. 301. Improving the collection of unemployment insurance overpayments through tax refund offset.IAdoption incentives grant program101.Extension of program through fiscal year 2016Section 473A of the Social Security Act (42 U.S.C. 673b) is amended—(1)in subsection (b)(5), by striking 2008 through 2012 and inserting 2013 through 2015; and(2)in each of paragraphs (1)(D) and (2) of subsection (h), by striking 2013 and inserting 2016.102.Improvements to award structure(a)Eligibility for awardSection 473A(b) of the Social Security Act (42 U.S.C. 673b(b)) is amended by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively.(b)Data requirementsSection 473A(c)(2) of such Act (42 U.S.C. 673b(c)(2)) is amended—(1)in the paragraph heading, by striking numbers of adoptions and inserting rates of adoptions and guardianships; and(2)by striking the numbers and all that follows through section, and inserting each of the rates required to be determined under this section with respect to a State and a fiscal year,.(c)Award amountSection 473A(d) of such Act (42 U.S.C. 673b(d)) is amended—(1)in paragraph (1)—(A)by striking paragraphs (2) and (3) and inserting paragraph (2); and(B)by striking subparagraphs (A) through (C) and inserting the following:(A)$2,000, multiplied by the amount (if any) by which—(i)the number of foster child adoptions in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole number) of—(I)the base rate of foster child adoptions for the State for the fiscal year; and(II)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year;(B)$4,000, multiplied by the amount (if any) by which—(i)the number of pre-adolescent child adoptions in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole number) of—(I)the base rate of pre-adolescent child adoptions for the State for the fiscal year; and(II)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year who have attained 9 years of age but not 14 years of age; and(C)$8,000, multiplied by the amount (if any) by which—(i)the number of older child adoptions in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole number) of—(I)the base rate of older child adoptions for the State for the fiscal year; and(II)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year who have attained 14 years of age; and(D)$1,000, multiplied by the amount (if any) by which—(i)the number of foster child guardianships in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole number) of—(I)the base rate of foster child guardianships for the State for the fiscal year; and(II)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year.; and(2)by striking paragraph (3).(d)DefinitionsSection 473A(g) of such Act (42 U.S.C. 673b(g)) is amended by striking paragraphs (1) through (8) and inserting the following:(1)Foster child adoption rateThe term foster child adoption rate means, with respect to a State and a fiscal year, the percentage determined by dividing—(A)the number of foster child adoptions finalized in the State during the fiscal year; by(B)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year.(2)Base rate of foster child adoptionsThe term base rate of foster child adoptions means, with respect to a State and a fiscal year, the lesser of—(A)the foster child adoption rate for the State for fiscal year 2007; or(B)the foster child adoption rate for the State for the then preceding fiscal year.(3)Foster child adoptionThe term foster child adoption means the final adoption of a child who, at the time of adoptive placement, was in foster care under the supervision of the State.(4)Pre-adolescent child adoption rateThe term pre-adolescent child adoption rate means, with respect to a State and a fiscal year, the percentage determined by dividing—(A)the number of pre-adolescent child adoptions finalized in the State during the fiscal year; by(B)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year, who have attained 9 years of age but not 14 years of age.(5)Base rate of pre-adolescent child adoptionsThe term base rate of pre-adolescent child adoptions means, with respect to a State and a fiscal year, the lesser of—(A)the pre-adolescent child adoption rate for the State for fiscal year 2007; or(B)the pre-adolescent child adoption rate for the State for the then preceding fiscal year.(6)Pre-adolescent child adoptionThe term pre-adolescent child adoption means the final adoption of a child who has attained 9 years of age but not 14 years of age if—(A)at the time of the adoptive placement, the child was in foster care under the supervision of the State; or(B)an adoption assistance agreement was in effect under section 473 with respect to the child.(7)Older child adoption rateThe term older child adoption rate means, with respect to a State and a fiscal year, the percentage determined by dividing—(A)the number of older child adoptions finalized in the State during the fiscal year; by(B)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year, who have attained 14 years of age.(8)Base rate of older child adoptionsThe term base rate of older child adoptions means, with respect to a State and a fiscal year, the lesser of—(A)the older child adoption rate for the State for fiscal year 2007; or(B)the older child adoption rate for the State for the then preceding fiscal year.(9)Older child adoptionThe term older child adoption means the final adoption of a child who has attained 14 years of age if—(A)at the time of the adoptive placement, the child was in foster care under the supervision of the State; or(B)an adoption assistance agreement was in effect under section 473 with respect to the child.(10)Foster child guardianship rateThe term foster child guardianship rate means, with respect to a State and a fiscal year, the percentage determined by dividing—(A)the number of foster child guard­ian­ships occurring in the State during the fiscal year; by(B)the number of children in foster care under the supervision of the State on the last day of the preceding fiscal year.(11)Base rate of foster child guard­ian­shipsThe term base rate of foster child guardianships means, with respect to a State and a fiscal year, the lesser of—(A)the foster child guardianship rate for the State for fiscal year 2007; or(B)the foster child guardianship rate for the State for the then preceding fiscal year.(12)Foster child guardianshipThe term foster child guardianship means, with respect to a State, the exit of a child from foster care under the responsibility of the State to live with a legal guardian, if the State has reported to the Secretary—(A)that the State agency has determined that—(i)the child has been removed from his or her home pursuant to a voluntary placement agreement or as a result of a judicial determination to the effect that continuation in the home would be contrary to the welfare of the child;(ii)being returned home or adopted are not appropriate permanency options for the child;(iii)the child demonstrates a strong attachment to the prospective legal guardian, and the prospective legal guardian has a strong commitment to caring permanently for the child; and(iv)if the child has attained 14 years of age, the child has been consulted regarding the legal guardianship arrangement; or(B)the alternative procedures used by the State to determine that legal guardianship is the appropriate option for the child..103.Renaming of program(a)In generalThe section heading of section 473A of the Social Security Act (42 U.S.C. 673b) is amended to read as follows:473A.Adoption and legal guardianship incentive payments.(b)Conforming amendments(1)Section 473A of such Act is amended in each of subsections (a), (d)(1), (d)(2)(A), and (d)(2)(B) (42 U.S.C. 673b(a), (d)(1), (d)(2)(A), and (d)(2)(B)) by inserting and legal guardianship after adoption each place it appears.(2)The heading of section 473A(d) of such Act (42 U.S.C. 673b(d)) is amended by inserting and legal guardianship after adoption.104.Limitation on use of incentive paymentsSection 473A(f) of the Social Security Act (42 U.S.C. 673b(f)) is amended in the 1st sentence by inserting , and shall use the amount to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or E before the period.105.Increase in period for which incentive payments are available for expenditureSection 473A(e) of the Social Security Act (42 U.S.C. 673b(e)) is amended—(1)in the subsection heading, by striking 24-month and inserting 36-month; and(2)by striking 24-month and inserting 36-month.106.State report on calculation and use of savings resulting from the phase-out of eligibility requirements for adoption assistance; requirement to spend 20 percent of savings on post-adoption servicesSection 473(a)(8) of the Social Security Act (42 U.S.C. 673(a)(8)) is amended to read as follows:(8)(A)A State shall calculate the savings (if any) resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, using a methodology specified by the Secretary or an alternate methodology proposed by the State and approved by the Secretary.(B)A State shall annually report to the Secretary—(i)the methodology used to make the calculation described in subparagraph (A), without regard to whether any savings are found;(ii)the amount of any savings referred to in subparagraph (A); and(iii)how any such savings are spent, accounting for and reporting the spending separately from any other spending reported to the Secretary under part B or E.(C)The Secretary shall make all information reported pursuant to subparagraph (B) available on the website of the Department of Health and Human Services in a location easily accessible to the public.(D)A State shall spend an amount equal to the amount of the savings (if any) in State expenditures under this part resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, to provide to children of families any service that may be provided under this part or part B, and shall spend not less than 20 percent of any such savings on post-adoption services. Any such spending shall be used to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or E..107.Preservation of eligibility for kinship guardianship assistance payments with a successor guardianSection 473(d)(3) of the Social Security Act (42 U.S.C. 673(d)(3)) is amended by adding at the end the following:(C)Eligibility not affected by replacement of guardian with a successor guardianIn the event of the death or incapacity of the relative guardian, the eligibility of a child for a kinship guardianship assistance payment under this subsection shall not be affected by reason of the replacement of the relative guardian with a successor legal guardian named in the kinship guardianship assistance agreement referred to in paragraph (1) (including in any amendment to the agreement), notwithstanding subparagraph (A) of this paragraph and section 471(a)(28)..108.Effective dates(a)In generalExcept as otherwise provided in this section, the amendments made by this Act shall take effect on October 1, 2013.(b)Restructuring and renaming of program(1)In generalThe amendments made by sections 102 and 103 shall take effect on October 1, 2014, subject to paragraph (2).(2)Transition ruleNotwithstanding any other provision of law, the total amount payable to a State under section 473A of the Social Security Act for fiscal year 2014 shall be an amount equal to 1/2 of the sum of—(A)the total amount that would be payable to the State under such section for fiscal year 2014 if the amendments made by section 102 of this Act had not taken effect; and(B)the total amount that would be payable to the State under such section for fiscal year 2014 in the absence of this paragraph.(c)Preservation of eligibility for kinship guardianship assistance payments with a successor guardianThe amendment made by section 107 shall take effect on the date of the enactment of this Act.IIExtension of family connection grant program201.Extension of family connection grant programSection 427(h) of the Social Security Act (42 U.S.C. 627(h)) is amended by striking 2013 and inserting 2016.IIIUnemployment compensation301.Improving the collection of unemployment insurance overpayments through tax refund offset(a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following:(m)In the case of a covered unemployment compensation debt (as defined under section 6402(f)(4) of the Internal Revenue Code of 1986) that remains uncollected as of the date that is 2 years after the date when such debt was first incurred, the State to which such debt is owed shall take action to recover such debt under section 6402(f) of the Internal Revenue Code of 1986..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2015.Passed the House of Representatives October 22, 2013.Karen L. Haas,Clerk